On December 5, 1995, Mark Twain Baxter was placed on probation pursuant to his plea of guilty to a charge of drug abuse, a fourth degree felony.  By entry of May 8, 1997, Baxter's probation was revoked, and he was sentenced to prison to serve a one-year sentence that the trial court previously imposed and suspended.  Appointed counsel for Baxter filed a notice of appeal and appointed successor counsel filed an Anders brief October 1, 1997, wherein counsel asserted that after examination of the record, he could find no colorable issues for appeal.  See Andersv. California (1966), 386 U.S. 738.  On December 4, 1997, this court notified Baxter that an Anders brief had been filed and accorded Baxter sixty days within which to file a pro se brief. Baxter has filed nothing with this court.
We have independently reviewed the entire record and conclude, as did appointed appellate counsel, that there are no possibly meritorious issues for appellate review. Accordingly, the judgment revoking Baxter's probation and imposing the previously suspended jail sentence is hereby affirmed.
YOUNG, P.J. and BROGAN, J., concur.
Copies mailed to:
Karen L. Sollars
David L. Hall
Hon. John P. Petzold